UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7306



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

RICHARD COREY HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CR-93-418-WMN, CA-95-1230-WMN)


Submitted:   January 7, 1997              Decided:   January 31, 1997


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard Corey Harrison, Appellant Pro Se. Bonnie S. Greenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Harrison, Nos.
CR-93-418-WMN; CA-95-1230-WMN (D. Md. Aug. 8, 1996). Appellant's

motion to have appeal heard on Appellant's brief is denied. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2